EXHIBIT 10.3
NATIONS FUND I, LLC

--------------------------------------------------------------------------------

 
REVOLVING LOAN PROMISSORY NOTE
 

$20,000,000  May 29, 2015 

 
For value received, the receipt and sufficiency of which are hereby
acknowledged, Sterling Construction Company, Inc., a Delaware corporation
(“SCC”), Texas Sterling Construction Co., a Delaware corporation (“TSCC”), Road
and Highway Builders of California, Inc., a California corporation (“RHB CA”),
Ralph L. Wadsworth Construction Company, LLC, a Utah limited liability company
(“RWC”), J. Banicki Construction, Inc., an Arizona corporation (“JBC”), and
Ralph L. Wadsworth Construction Co. L.P., a California limited partnership (“RWC
LP”) (SCC, TSCC, RHB CA, RWC, JBC, and RWC LP, collectively, the “Borrower”),
hereby, jointly and severally, promise to pay to the order of NATIONS EQUIPMENT
FINANCE, LLC, as Administrative Agent for NATIONS FUND I, LLC (“Agent”, and
together with the other Lenders party to the Agreement (as hereinafter defined)
from time to time, and each of their successors and assigns, collectively, the
“Lender”), TWENTY MILLION AND 00/100 DOLLARS ($20,000,000.00), or, if less, the
aggregate unpaid principal amount of the advances then having been made under
the Agreement, together with interest on the unpaid balance of such amount from
the date of this Revolving Loan Promissory Note at the Loan Rate or, under the
circumstances contemplated by the Agreement, at the Default Rate. Interest shall
be computed on the basis of a 30 day month/360 day year.
 
This Revolving Loan Promissory Note is one of the Promissory Notes issued under
the Loan and Security Agreement dated as of May __, 2015, between Borrower,
Agent and Lender (said agreement, as the same shall be amended, restated or
supplemented from time to time, being herein called the “Agreement”), to which
reference is made for a statement of all of the terms and conditions of the Loan
evidenced hereby. Capitalized terms not defined in this Revolving Loan
Promissory Note shall have the respective meanings assigned to them in the
Agreement. This Revolving Loan Promissory Note is secured by the Agreement, the
other Loan Documents and the Collateral, and is entitled to the benefit of the
rights and security provided thereby.
 
Principal and interest due hereunder shall be payable as follows:
 
(a) Monthly installments of interest on the outstanding principal balance
hereunder from time to time at the Loan Rate or, under the circumstances
contemplated by the Agreement, at the Default Rate; payable, in arrears, on each
Payment Date.
 
(b) The entire outstanding principal amount of the Revolving Loans plus all
accrued and unpaid interest thereon on the Stated Maturity Date or date of
acceleration.
 
(c) If any payment due hereunder is not received within five (5) days of its due
date, Borrower shall pay a late charge equal to five (5) percent of the amount
in arrears.
 
To the fullest extent permitted by Applicable Law, Borrower waives: (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
this Promissory Note or the other Loan Documents; (b) all rights to notice and a
hearing prior to Agent’s taking possession or control of, or to Agent’s replevy,
attachment or levy upon, the Collateral or any bond or security that might be
required by any court prior to allowing Agent to exercise any of its remedies;
and (c) the benefit of all valuation, appraisal and exemption laws.
 
Borrower acknowledges that this Revolving Loan Promissory Note is executed as
part of a commercial transaction and that the proceeds of this Revolving Loan
Promissory Note will not be used for any personal or consumer purpose.
 
In the event of the declaration by Agent of a Default under the Agreement, then
this Revolving Loan Promissory Note shall be in default and the balance of the
principal sum then due hereunder, together with all accrued interest thereon,
immediately shall become due and payable without further notice, such further
notice being expressly waived, and Borrower shall be liable to the holder hereof
for reasonable attorneys’ fees and costs of suit.
 
 
 

--------------------------------------------------------------------------------

 
The remedies of Agent as provided herein and in the Agreement shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of Agent, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.
 
It is the intention of the parties hereto to comply with the applicable usury
laws. Accordingly, it is agreed that, notwithstanding any provisions to the
contrary in this Revolving Loan Promissory Note or the Agreement, in no event
shall this Revolving Loan Promissory Note or the Agreement require the payment
or permit the collection of interest in excess of the maximum amount permitted
by Applicable Law. If any such excess interest is contracted for, charged or
received under this Revolving Loan Promissory Note or the Agreement, or in the
event that all of the principal balance shall be prepaid, so that under any of
such circumstances the amount of interest contracted for, charged or received
under this Revolving Loan Promissory Note or the Agreement on the principal
balance shall exceed the maximum amount of interest permitted by Applicable Law,
then in such event: (a) the provisions of this paragraph shall govern and
control, (b) neither Borrower nor any other person or entity now or hereafter
liable for the payment hereof shall be obligated to pay the amount of such
interest to the extent that it is in excess of the maximum amount of interest
permitted by Applicable Law, (c) any such excess which may have been collected
shall either be applied as a credit against the then unpaid principal balance or
refunded to Borrower, at the option of Agent and Lender, and (d) the effective
rate of interest shall be automatically reduced to the maximum lawful contract
rate allowed under Applicable Law as now or hereafter construed by the courts
having jurisdiction thereof. It is further agreed that, without limitation of
the foregoing, all calculations of the rate of interest contracted for, charged
or received under this Revolving Loan Promissory Note or the Agreement which are
made for the purpose of determining whether such rate exceeds the maximum lawful
contract rate, shall be made, to the extent permitted by Applicable Law, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Indebtedness evidenced hereby, all interest at
any time contracted for, charged or received from Borrower or otherwise by Agent
or Lender in connection with such Obligations; provided, however, that if any
applicable state law is amended or the law of the United States of America
preempts any applicable state law, so that it becomes lawful for Agent or Lender
to receive a greater interest per annum rate than is presently allowed by law,
Borrower agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest rate per annum allowed by the amended state law or the law of the
United States of America (but not in excess of the Loan Rate (or, if applicable,
the Default Rate) provided for herein).
 
BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
BORROWER AND AGENT OR LENDER MAY BE PARTIES ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS REVOLVING LOAN PROMISSORY NOTE. BORROWER AUTHORIZES AGENT OR
LENDER TO FILE THIS PROVISION WITH THE CLERK OR JUDGE OF ANY COURT HEARING SUCH
CLAIM. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND
BORROWER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE
BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY
TO MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS REVOLVING LOAN PROMISSORY NOTE AND IN THE
MAKING OF THIS WAIVER BY LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
BORROWER AGREES THAT THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. Venue for
any action hereunder or related hereto shall be in any state or Federal court of
competent jurisdiction in the State of New York, and Borrower submits to the
jurisdiction of such courts.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
2

--------------------------------------------------------------------------------

 
[exh103_1.jpg]
 
 

--------------------------------------------------------------------------------

 
[exh103_2.jpg]

--------------------------------------------------------------------------------